DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 2/7/2022 has been entered. Claims 1, 12-13, 20, and 32-33 were amended. Thus, claims 1-36 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the second motor or actuator which is activated via a thermal, mechanical, or electrical mechanism of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “…self-adjust the securing mechanism” in claim 12 lines 2-3.
According to the Applicant’s specification para. [0032] as well as claim 13, the limitation of “…self-adjust the securing mechanism” in claim 12 lines 2-3 is being interpreted as comprising a second motor or actuator. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth  paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, the limitation “the controller is further configured to provide a signal to self-adjust the securing mechanism” is recited in claim 12 lines 1-3. The Applicant’s original disclosure discloses in the specification para. [0032] a securing mechanism can self-adjust when adjusting the fit based on feedback from fit sensors, in which the self-adjustment is said to be achieved with a motor, thermal mechanism, electrical mechanism, or mechanical mechanism, however the specification fails to provide an adequate written description of how the motor or listed mechanisms would work to achieve the self-adjustment function (i.e. By  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim 13 is rejected due to dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the securing mechanism" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected due to dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo et al. (US 2013/0218058 A1) in view of McLeod et al. (US 5,103,806).
Regarding claim 1, Ceoldo discloses a vibration device for positioning against a subject (apparatus for transmitting localized vibrations to a user) (abstract), comprising: 
a motor configured to be in vibrational contact with an area of the subject (vibrating motor 5 transmits vibrations to muscle of a user) (Figs. 1-3; paras. [0049-0050]); 
one or more motor sensors in communication and proximity with the motor for receiving feedback relating to one or more parameters of the motor (sensor or encoder 218 for detecting data related to angular position/rotation speed/rotation frequency of the shaft 201 of the motor 5) (Figs. 1-3; para. [0055]); 
a controller in communication with the motor, wherein the controller is configured to receive the feedback through the one or more motor sensors relating to motor movement or motor frequency and determine an amount of vibrational energy to be applied to the area of 
and wherein the controller is further configured to adjust one or more parameters of the motor in response to the feedback until the feedback is adjusted to be within a predetermined range for treatment (processing device of control panel 209 adjusts the detected motor 5 vibration frequency to equal the vibration frequency set on the control panel 209) (para. [0055]).
Ceoldo is silent on the amount of vibrational energy to be applied to the area of the subject which is sufficient for transferring the vibrational energy to bone within a body of the subject.
However, McLeod teaches applying mechanical load to bone tissue using an external vibration apparatus (McLeod; abstract; col. 2, lines 3-21) wherein the amount of vibrational energy to be applied to the area of the subject which is sufficient for transferring the vibrational energy to bone within a body of the subject (vibration applied to a subject through impacted muscle cells is transmitted to bone tissue) (McLeod; abstract; col. 2, lines 3-21, 32-44). Moreover, the vibration frequency applied using the Ceoldo device for muscle treatment (motor 5 preferably generates 20-55 Hz) (Ceoldo; abstract; para. [0049]) falls within the vibration frequency range taught by McLeod for bone treatment (frequency of 10-100 Hz, preferably about 10-50 Hz) (McLeod col. 2, lines 59-62), thus the vibrations used in Ceoldo can be used vibrate bone as well as muscles for treating both simultaneously. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo amount of vibrational energy 
Regarding claim 2, the modified Ceoldo device teaches further comprising a spacer in communication with the motor and configured for directing vibrations into the area of the subject (plate 223 transmits vibrations from the motor 5 to applicator 227) (Ceoldo; Figs. 1-3; para. [0049]).
Regarding claims 3-4, the modified Ceoldo device teaches further comprising a support for maintaining the motor in vibrational contact with the area of the subject, wherein the support comprises a band configured to be secured to the subject (belt 231 fastened around a body segment to enable transmission of vibrations to a muscle) (Ceoldo; Fig. 3; para. [0050]).
Regarding claim 5, the modified Ceoldo device teaches wherein the motor is configured to transmit vibrations at a frequency of 1-100 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 6, the modified Ceoldo device teaches wherein the motor is configured to transmit vibrations at a frequency of 25-35 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 9, 
Regarding claim 10, the modified Ceoldo device teaches wherein an additional sensor comprises an accelerometer for determining the vibrational energy applied to the area of the subject (triaxial accelerometer to detect amplitude, acceleration, and velocity movements of the handpiece) (Ceoldo; para. [0024]).
Regarding claim 14, the modified Ceoldo device teaches wherein the predetermined range is dynamically adjustable based on the feedback received from an additional sensor (accelerometer is used to detect handpiece 200 movement, and this data is used to automatically modify the frequency at which the vibrating motor operates) (Ceoldo; Figs. 1-3; paras. [0066-0067]).
Regarding claim 16, the modified Ceoldo device teaches wherein the device is configured to be worn by the subject against the area (device is fastened around a body segment) (Ceoldo; para. [0050]).
Regarding claim 17, the modified Ceoldo device teaches the device is configured to be positioned against a hip or spine of the subject (device is fastened around a body segment such as a limb or the chest) (Ceoldo; para. [0050])
Regarding claim 19, the modified Ceoldo device teaches wherein the controller is configured to receive the feedback from the one or more sensors intermittently or continuously (sensors sense the signal for the vibrational amplitude and corresponding frequency for each repetition of data acquisition) (Ceoldo; para. [0074], para. [0076]).
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of McLeod as applied to claim 1 above, and further in view of Talish (US 2006/0047230 A1).
Regarding claim 7, the modified Ceoldo device teaches the invention as previously claimed, but does not teach wherein the motor is configured to transmit vibrations having an amplitude of 0.01 g to 10 g.
However, Talish teaches an apparatus and method for using vibrations to treat internal organs (Talish; abstract) wherein the motor is configured to transmit vibrations having an amplitude of 0.01 g to 10 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo motor such that it is configured to transmit vibrations having an amplitude of 0.01 g to 10 g, as taught by Talish, for the purpose of providing a suitable vibrational amplitude for a treatment of an internal organ (Talish; paras. [0026-0027]), thereby enabling the modified Ceoldo device to provide an enhanced vibrational treatment.
Regarding claim 8, the modified Ceoldo device teaches wherein the motor is configured to transmit vibrations having an amplitude of 0.01 g to 4.0 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Regarding claim 15, the modified Ceoldo device does not teach wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment.
However, Talish further teaches the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, age, sex, and area to be treated (predetermined frequency depends on which organ requires treatment, weight, age, sex, etc.) (Talish; para. [0040]).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of McLeod as applied to claim 1 above, and further in view of Akisada et al. (US 6,183,426 B1).
Regarding claim 11, the modified Ceoldo device teaches the invention as previously claimed, but does not teach wherein an additional sensor is selected from the group consisting of contact sensors, strain gauges, and gyroscopes.
However, Akisada teaches a vibration applying apparatus (Akisada; abstract) including a contact sensor (load detecting circuit to determine if the device is contacting the skin) (Akisada; col. 5, lines 6-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device to include an additional contact sensor, as taught by Akisada, for the purpose of providing a mechanism for determining if a vibration applying device is in contact with a user, thereby allowing the vibration applying device to restrict the producing of vibrations if it is not in contact with skin (Akisada; col. 5, lines 6-16), and thus conserving energy by not producing treatment vibrations when the device is not in contact with a user.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of McLeod as applied to claim 1 above, and further in view of Murakami (US 2018/0092794 A1) and John et al. (US 2016/0213548 A1).
Regarding claims 12-13, the modified Ceoldo device teaches the invention as previously claimed, but does not teach wherein the controller is further configured to provide a signal to self-adjust the securing mechanism in response to the feedback, and a second motor or actuator which is actuated via a thermal, mechanical, or electrical mechanism.
However, Murakami teaches a method of using an assist device with a belt, motors, and a vibration actuator (Murakami; abstract; para. [0192]) wherein the controller is further configured to provide a signal to adjust the securing mechanism in response to the feedback (fit of upper body belt 110 around the upper body of a user is determined by determination unit 102; determination unit 102 uses sensor for motor 112 angular velocity to determine if the belt 110 is slack or displaced; user is prompted to tighten a belt which is slack) (Murakami; Figs. 1-2; para. [0046]; para. [0072]). Furthermore, John teaches an assist garment with a vibrator or actuator capable of generating vibrations (John; abstract; para. [0234]) including self-adjusting the securing mechanism in response to feedback received from a sensor (fitting actuators tighten the garment when wrinkles are detected by the one or more sensors; actuators can create vibration) (John; paras. [0118-0120]; para. [0217]), wherein the self-adjusting comprises using a second actuator which is actuated via an electrical mechanism (fitting actuators tighten the garment; fitting actuators are electric as voltage is applied to them) (John; paras. [0118-0120]; para. [0217]; para. [0329]).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of McLeod as applied to claim 1 above, and further in view of John.
Regarding claim 18, the modified Ceoldo device teaches the invention as previously claimed, but does not disclose further comprising an indicator which is configured to alert the subject to adjust the device against the area.
However, John teaches an assist garment with a vibrator or actuator capable of generating vibrations (John; abstract; para. [0234]) including an indicator which is configured to alert the subject to adjust the device against the area (notifier notifies user that garment is not in contact with the body, and urges the user to adjust the garment) (John; paras. [0118-0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo device to include an indicator to alert the subject to adjust the fit of the device against the area, as taught by John, for the purpose of providing a suitable alert means to notify a user that the garment is not in contact with their body and thus allows the user a chance to correct the fit on their own (John; paras. [0118-0119]).
Claims 20-21, 24-26, 29-32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Murakami and McLeod.
Regarding claim 20, Ceoldo discloses a method of positioning a vibration device against a subject (apparatus for transmitting localized vibrations to a user) (abstract), comprising: 
securing a motor to be in vibrational contact with an area of the subject (vibrating motor 5 transmits vibrations to muscle of a user; motor 5 is secured to the user with a band 231) (Figs. 1-3; paras. [0049-0050]); 
actuating the motor to transmit vibrational energy to the area (motor 5 generates vibrations for transmission to muscle of a user with eccentric masses 204) (Figs. 1-3; paras. [0049-0050]); 4 of 15Application No.: 16/150,031Attorney Docket No.: THNVNZ04000 
sensing feedback via one or more motor sensors in communication and proximity with the motor, wherein the one or more motor sensors are configured for sensing one or more parameters of the motor relating to motor movement or motor frequency (sensor or encoder 218 for detecting data related to angular position/rotation speed/rotation frequency of the shaft 201 of the motor 5) (Figs. 1-3; para. [0055]); 
determining an amount of the vibrational energy which is sufficient for transferring the vibrational energy within a body of the subject (processing device of control panel 209 processes the received data to determine and adjust vibration frequency of the motor to be transmitted inside a user’s body to treat tissues such as muscles) (abstract; para. [0055]);
and adjusting one or more parameters of the motor until the feedback is adjusted to be within a predetermined range for treatment (processing device of control panel 209 adjusts the 
Ceoldo does not disclose adjusting a fit of the motor relative to the area based on the feedback.
However, Murakami teaches a method of using an assist device with a belt, motors, and a vibration actuator (Murakami; abstract; para. [0192]) including adjusting a fit of the motor relative to the area based on the feedback (fit of upper body belt 110 around the upper body of a user is determined by determination unit 102; determination unit 102 uses sensor for motor 112 angular velocity to determine if the belt 110 is slack or displaced; user is prompted to tighten a belt which is slack) (Murakami; Figs. 1-2; para. [0046]; para. [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include a step of adjusting a fit of the motor relative to the area based on the feedback, as taught by Murakami, for the purpose of ensuring the user is treated more effectively (Murakami; para. [0046]).
Ceoldo does not disclose the amount of the vibrational energy which is sufficient for transferring the vibrational energy to bone within a body of the subject.
However, McLeod teaches applying mechanical load to bone tissue using an external vibration apparatus (McLeod; abstract; col. 2, lines 3-21) wherein the amount of vibrational energy to be applied to the area of the subject which is sufficient for transferring the vibrational energy to bone within a body of the subject (vibration applied to a subject through impacted muscle cells is transmitted to bone tissue) (McLeod; abstract; col. 2, lines 3-21, 32-44). Moreover, the vibration frequency applied using the Ceoldo device for muscle treatment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo amount of vibrational energy to be applied to the area of the subject to be sufficient for transferring the vibrational energy to bone within a body of the subject, as taught by McLeod, for the purpose of providing a mechanical load to bone for preventing osteopenia, promoting bone tissue growth, ingrowth, and healing of bone tissue (McLeod; abstract).
Regarding claim 21, the modified Ceoldo method teaches wherein securing the motor comprises positioning the motor against the area via a band secured to the subject (belt 231 fastened around a body segment to enable transmission of vibrations to a muscle) (Ceoldo; Fig. 3; para. [0050]).
Regarding claim 24, the modified Ceoldo method teaches wherein securing the motor comprises positioning a spacer in communication with the motor for directing vibrations into the area of the subject (plate 223 transmits vibrations from the motor 5 to applicator 227) (Ceoldo; Figs. 1-3; para. [0049]).
Regarding claim 25, 
Regarding claim 26, the modified Ceoldo method teaches wherein actuating the motor comprises transmitting vibrations at a frequency of 25-35 Hz (motor 5 preferably generates 20-55 Hz) (Ceoldo; para. [0049]).
Regarding claim 29, the modified Ceoldo method teaches wherein sensing feedback comprises sensing a pressure of the vibrational contact via one or more pressure sensors upon the area of the subject (pressure sensor for determining pressure exerted by the applicator to the body of a user) (Ceoldo; Figs. 1-3; para. [0016]).
Regarding claim 30, the modified Ceoldo method teaches wherein sensing feedback comprises sensing the vibrational energy via one or more accelerometers upon the area of the subject (triaxial accelerometer to detect amplitude, acceleration, and velocity movements of the handpiece) (Ceoldo; para. [0024]).
Regarding claim 31, the modified Ceoldo method teaches wherein sensing feedback comprises receiving the feedback from the one or more sensors intermittently or continuously  (sensors sense the signal for the vibrational amplitude and corresponding frequency for each repetition of data acquisition) (Ceoldo; para. [0074], para. [0076]).
Regarding claim 32, the modified Ceoldo method teaches wherein adjusting one or more parameters comprises automatically adjusting via a controller in communication with the motor an amount of vibrational energy transmitted to the area of the subject in response to the feedback (processing device of control panel 209 adjusts the detected motor 5 vibration frequency to equal the vibration frequency set on the control panel 209) (Ceoldo; para. [0055]).
Regarding claim 34, the modified Ceoldo method teaches wherein adjusting an amount of vibrational energy comprises adjusting the fit of the motor against the area of the subject 
Regarding claim 36, the modified Ceoldo method teaches further comprising alerting the subject via an alarm to adjust the fit of the device against the area (user is prompted to tighten a belt which is slack with presentation unit 140) (Murakami; para. [0046]; para. [0069]).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Murakami and McLeod as applied to claim 20 above, and further in view of Avni (US 2009/0112134 A1).
Regarding claim 22, the modified Ceoldo method teaches the invention as previously claimed, but is silent on wherein securing the motor comprises positioning the motor against a hip or spine of the subject.
However, Ceoldo does teach securing the motor comprises positioning the motor against a limb of chest of the user (Ceoldo; para. [0050]). Moreover, Avni teaches a device and method for introducing vibrations to a joint (Avni; abstract) including positioning the motor against a hip or spine of the subject (device can be designed for joints such as the hip and spine) (Avni; para. [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include positioning the motor against a hip or spine of the subject, as taught by Avni, for the purpose of 
Regarding claim 23, the modified Ceoldo method teaches wherein securing the motor comprises positioning the motor against a lower limb of the subject (device can be designed for joints such as the hip) (Avni; para. [0129]).
Claims 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Murakami and McLeod as applied to claim 20 above, and further in view of Talish.
Regarding claim 27, the modified Ceoldo method teaches the invention as previously claimed, but does not teach wherein actuating the motor comprises transmitting vibrations having an amplitude of 0.01 g to 10 g.
However, Talish teaches an apparatus and method for using vibrations to treat internal organs (Talish; abstract) wherein actuating the motor comprises transmitting vibrations having an amplitude of 0.01 g to 10 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include actuating the motor comprises transmitting vibrations having an amplitude of 0.01 g to 10 g, as taught by Talish, for the purpose of providing a suitable vibrational amplitude for a treatment of an internal organ (Talish; paras. [0026-0027]), thereby enabling the modified Ceoldo device to provide an enhanced vibrational treatment.
Regarding claim 28, the modified Ceoldo method teaches wherein actuating the motor comprises transmitting vibrational energy having an amplitude of 0.01 g to 4.0 g (vibration amplitude between 0.04-0.4 g) (Talish; para. [0027]).
Regarding claim 35, the modified Ceoldo method teaches the invention as previously claimed, but does not teach wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment.
However, Talish further teaches wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment (predetermined frequency depends on which organ requires treatment, weight, age, sex, etc.) (Talish; para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include wherein the predetermined range is preset based on one or more parameters of the subject selected from the group consisting of weight, height, age, sex, area to be treated, and time of treatment, as taught by Talish, for the purpose of providing a tailored vibrational treatment to suit an individual patient’s needs.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo in view of Murakami and McLeod as applied to claim 32 above, and further in view of John.
Regarding claim 33, the modified Ceoldo method teaches the invention as previously claimed, but does not teach actuating a second motor or actuator which is actuated via a thermal, mechanical, or electrical mechanism.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ceoldo method to include actuating a second motor or actuator which is actuated via an electrical mechanism, as taught by John, for the purpose of ensuring a garment, such as the Ceoldo band 231, can be automatically adjusted to more properly fit a user (John; para. [0078]).
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
On page 9 of the Applicant’s remarks in the “Concerning the Drawings” section, the Applicant argues that the drawing have been amended to overcome the drawing objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections with the exception of the drawing objection not addressed and which has therefore been reiterated in the drawing objection section above.
On page 9 of the Applicant’s remarks in the “Objections to the Claims” section, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections.
On pages 9-10 of the Applicant’s remarks in the “Claim Interpretation under 35 U.S.C. 112(f)” section, the Applicant disagrees with the 35 U.S.C. 112(f) interpretation of the previous office action and submits that no further amendments are needed with respect to the interpretation of the office. However, the Examiner respectfully disagrees. Limitations are interpreted under 35 U.S.C. 112(f) when the claims do not provide a definite structure. When a claimed limitation is interpreted under 35 U.S.C. 112(f), the Examiner then goes to the specification to find the specific structure of the claimed limitation. In this case, claim 12 does not recite a definite structure for the securing mechanism which can perform the functions of “securing” and being able to “self-adjust”. Thus, the 35 U.S.C. 112(f) interpretation in claim 12 is being maintained as discussed above. Additionally, it seems the Applicant may be under the impression that a 35 U.S.C. 112(f) interpretation is a form of rejection. The Examiner wants to assure the Applicant that a 35 U.S.C. 112(f) interpretation is not a form of rejection, and thus claims can have 35 U.S.C. 112(f) interpretations and still be in proper form provided the Applicant describes a definite structure to perform the claimed function in their own specification. 
On page 10 of the Applicant’s remarks in the “Rejections under 35 U.S.C. 112(a)” section, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(a) rejections of the previous office action. While the Examiner agrees with respect to claims 33-34 and has thus withdrawn the 35 U.S.C. 112(a) rejections of claim 33-34, the Examiner 
On page 10 of the Applicant’s remarks in the “Rejections under 35 U.S.C. 112(b)” section, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees and has thus withdrawn those rejections. However, the claim amendments necessitated new 35 U.S.C. 112(b) rejections as detailed above.
Applicant’s arguments on pages 10-14 of the Applicant’s remarks with respect to claims 1-36 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                      
   
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785